Citation Nr: 0601833	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  00-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 4, 
1998, for the award of service connection for bilateral 
hearing loss disability.  

2.  Entitlement to initial evaluations in excess of 
50 percent for bilateral hearing loss as of October 25, 2001, 
and in excess of 20 percent prior to October 25, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945 and from August 1950 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO reopened the claim for service 
connection for bilateral hearing loss disability, granted 
service connection, and assigned a 20 percent evaluation, 
effective November 4, 1998.  

In a July 2002 rating decision, the RO granted a 50 percent 
evaluation for bilateral hearing loss, effective October 25, 
2001.  The veteran has indicated he warrants a higher 
evaluation, and thus the appeal continues.


FINDINGS OF FACT

1.  In July 1985, the RO denied service connection for 
hearing loss.  The veteran did not appeal that decision.

2.  In July 1986, the RO denied reopening the claim for 
service connection for bilateral hearing loss.  The veteran 
did not appeal that decision.  

3.  On November 4, 1998, the veteran submitted an application 
to reopen the claim for service connection for bilateral 
hearing loss.  

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for bilateral hearing loss between July 1986 and 
November 1998.  

5.  A 100 percent evaluation for bilateral hearing loss is 
factually ascertainable as of June 21, 2000.  

6.  Prior to June 21, 2000, bilateral hearing loss disability 
was manifested by an average pure tone threshold of 65 
decibels on the right and 62 decibels on the left.  
Discrimination ability was 64 percent correct on the right 
and 72 percent correct on the left.  


CONCLUSIONS OF LAW

1.  The July 1985 rating decision, which denied service 
connection for bilateral hearing loss, and the July 1986 
decision, which denied reopening the claim for service 
connection for bilateral hearing loss, are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  The legal criteria for an effective date prior to 
November 4, 1998, for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

3.  The criteria for an initial evaluation of 100 percent for 
bilateral hearing loss disability as of June 21, 2000, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2005).

4.  The criteria for an initial evaluation in excess of 
20 percent prior to June 21, 2000, for bilateral hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2003 letter and by the April 2000 
statements of the case and the multiple supplemental 
statements of the case.  As to the claim for entitlement to 
an earlier effective date, the statement of the case and the 
supplemental statements of the case informed him that the 
effective date in a claim to reopen is the date of claim.  As 
to the claim for increase, in the April 2003 letter, the RO 
informed the veteran that the evidence necessary to 
substantiate the claim would be evidence showing his hearing 
loss disability was worse than the 20 percent evaluation 
contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter and the 
supplemental statements of the case, VA informed him it had a 
duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, the 
veteran was informed that he should submit any evidence in 
his possession that pertained to the claims.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the veteran 
had the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2003 letter and the supplemental statements of 
the case provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the April 2003 letter, the veteran 
specifically indicated he had no additional evidence to 
submit.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  VA has 
obtained VA treatment records.  The veteran has not 
identified any other records that would be relevant to this 
claim.  Additionally, VA has provided the veteran with an 
examination in connection with his claim for increase.  VA 
has not provided him with an examination in connection with 
the claim for an earlier effective date, but it was not under 
a duty to provide such.  Specifically, an examination 
conducted in 2000 (which is when the veteran claimed he 
warranted an earlier effective date) would not assist in 
obtaining an effective date prior to November 4, 1998.  
Further, the claim for an earlier effective date is being 
denied based upon the law.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

II.  Decision
A.  Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than November 4, 
1998, for the grant of service connection for bilateral 
hearing loss is legally precluded.  The reasons follow.

In the July 1985 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran was 
notified of that determination that same month, along with 
his appeal rights, and he did not appeal that decision.  
Within one year, here, July 1986, the veteran submitted an 
application to reopen the claim for service connection for 
bilateral hearing loss.  That same month, the RO informed the 
veteran that it had determined that the evidence submitted to 
reopen the previously disallowed claim was not new and 
material and there could be no change in the prior decision.  
In the letter, the veteran was notified of his appeal rights 
and did not appeal that determination.  Those determinations 
are final in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Thus, the 
earliest effective date possible could not be prior to July 
9, 1986.  

The next time the veteran submitted an application to reopen 
the claim for service connection for bilateral hearing loss 
was on November 4, 1998.  It was this submission that caused 
the previously denied claim of service connection for 
bilateral hearing loss to be reopened and granted, effective 
November 4, 1998.

Here, there is no basis to grant an effective date prior to 
November 4, 1998, for the award of service connection for 
bilateral hearing loss.  In fact, the Board concludes that an 
effective date prior to November 4, 1998, is legally 
precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later" 
(emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen"); Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that 
the effective-date statute, 38 U.S.C. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed").  The 
veteran's application to reopen the claim for service 
connection for bilateral hearing loss was granted based upon 
the November 4, 1998, application to reopen the claim for 
service connection for bilateral hearing loss.  This is the 
earliest effective date possible based upon the facts in this 
case and the law and regulations.  See id.

The Board has considered whether the veteran filed an 
informal claim for service connection for bilateral hearing 
loss prior to November 4, 1998 (and after July 1986), and 
finds nothing in the record to support such a finding.  See 
38 C.F.R. § 3.155 (2005).  The Board notes that the 
application of 38 C.F.R. § 3.157(b) would not be warranted in 
this case, as such regulation applies only to a distinct 
group of claims where service connection has already been 
established.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  

The Board is aware that the veteran asserts that he should be 
given an effective date of 1944, as his hearing loss had its 
onset in service.  The Board does not question that the 
veteran's bilateral hearing loss had its onset in service, as 
he has been granted service connection for such disability; 
however, the law on effective dates is clear.  There are two 
prior final denials by the RO with the last one being in July 
1986, and the effective date cannot precede the date of that 
decision.  Thus, even if entitlement arose at the time the 
veteran was discharged from service, the veteran's 
application to reopen the claim was received on November 4, 
1998, and the effective date cannot be earlier than this 
date.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 
3.400(q)(1)(ii), 3.400(r).

In asserting that an earlier effective date is warranted, the 
veteran's representative points out that when the veteran 
submitted his claim for service connection in July 1985 and 
his application to reopen in July 1986, he informed VA that 
he was receiving treatment for hearing loss at the VA 
outpatient treatment clinic and that VA did not obtain those 
records.  The representative does not state why he believes 
that the failure to obtain the VA treatment records in July 
1985 and July 1986 would establish a basis to award an 
earlier effective date.  The implication could be that those 
decisions are not final due to the failure to obtain these 
records.  

While the record seems to indicate that VA did not obtain the 
VA treatment records identified by the veteran, such does not 
affect the finality of the July 1985 and July 1986 
determinations.  See Cook v. Principi, 318 F. 3d 1334 (Fed. 
Cir. 2002) (en banc).  There, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled a prior 
decision it had made in Hayre v. West, 188 F.3d 1327, 1333 
(Fed. Cir. 1999).  In Hayre, the Federal Circuit had found 
that a prior claim had remained open because of VA's failure 
of the duty to assist in attempting to obtain service medical 
records more than one time, which it labeled as a grave 
procedural error.  In Cook, the Federal Circuit determined 
that Hayre should be overruled insofar as that case held that 
the existence of "grave procedural error" rendered a VA 
decision non-final.  Cook, 318 F.3d at 1338-39.  It noted 
that there was nothing in the legislative history of the 
statutes that address finality (or in any other pertinent 
statutes) indicating that Congress intended to allow 
additional exceptions to the finality of VA decisions based 
upon "grave procedural error."  Id.  Rather, it stated that 
Congress intended that attacks on finality would be based 
upon either clear and unmistakable error or new and material 
evidence.  Id. at 1339.  Thus, to the extent that the 
veteran's representative has implied that the July 1985 and 
July 1986 claims remained open as a result of VA's failure to 
obtain the VA treatment records, his argument has no basis in 
law.  It must be noted that neither the veteran nor the 
representative has asserted clear and unmistakable error in 
either the July 1985 rating decision or the July 1986 
determination.

Again, the Board agrees that the veteran's bilateral hearing 
loss had its inception while he was in service; however, 
based upon the statute and regulation pertaining to effective 
dates, an effective date earlier than November 4, 1998, 
cannot be granted.  The Court has held that in a case where 
the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

B.  Increased rating

The veteran asserts that his hearing loss disability is worse 
than the 20 percent and 50 percent evaluations reflect.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2005).  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002 & Supp. 2005).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 
3-2000 (April 2000).  Here, the Board does not find that 
either one is more favorable.

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that a 100 percent evaluation for bilateral 
hearing loss disability is warranted as of June 21, 2000, but 
that the preponderance of the evidence is against the grant 
of an initial evaluation in excess of 20 percent for 
bilateral hearing loss disability prior to June 21, 2000.  

As to the 20 percent evaluation prior to June 21, 2000, the 
veteran filed his application to reopen the claim for service 
connection for bilateral hearing loss disability in November 
1998.  He was provided with a VA audiological evaluation in 
November 1999, which showed bilateral hearing loss disability 
which was no more than 20 percent disabling at that time.  
Specifically, the average puretone threshold was 65 decibels 
in the right ear and 62 decibels in the left ear with speech 
discrimination ability of 64 percent in the right ear and 
72 percent in the left ear.  Such clinical findings establish 
a hearing loss disability that is 20 percent disabling.  See 
38 C.F.R. § 4.85, Tables VI and VII.  

Associated with the claims file is an October 1996 private 
audiological evaluation.  The Board has not used that 
evaluation in its determination of whether an evaluation in 
excess of 20 percent is warranted for two reasons.  One, 
there is no indication that it was conducted in accordance 
with the Maryland CNC Test, which is a requirement for 
hearing testing for VA purposes.  38 C.F.R. § 4.85(a).  Two, 
the evaluation was conducted more than two years prior to the 
veteran's claim to reopen.  It finds that the November 1999 
audiological evaluation best represents the veteran's 
bilateral hearing loss from November 1998.  Additionally, 
based upon puretone thresholds alone, those shown in the 
October 1996 audiological evaluation are consistent with 
those shown in the November 1999 audiological evaluation.

Following the November 1999 VA audiological evaluation, the 
veteran underwent VA audiological evaluations on June 21, 
2000, November 8, 2000, May 2001, October 2001, and June 
2002.  The findings in the June 21, 2000, November 2000, and 
May 2001 audiological evaluation reports show bilateral 
hearing loss disability that is 100 percent disabling.  See 
38 C.F.R. § 4.85, Tables VI and VII.  The veteran's average 
puretone thresholds have remained consistent throughout the 
appeal period, but the speech discrimination has decreased, 
which was first shown in the June 21, 2000, audiological 
evaluation.  In the November 2000 audiological evaluation, 
the audiologist, under "significant change," wrote speech 
discrimination.  The evidence shows that the June 2000 
audiological evaluation findings were not unique in that 
other audiological evaluations also showed that the hearing 
loss was 100 percent disabling.

Here, there is evidence establishing that the veteran's 
hearing loss is 100 percent disabling and evidence 
establishing that it is 50 percent or lower, and the Board 
must resolve reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 5107(b) (2005).  The Board finds that the June 
21, 2000, VA audiological evaluation report establishes a 
factually ascertainable date that an increase in the 
veteran's bilateral hearing loss disability occurred.  Thus, 
as of June 21, 2000, the veteran has been granted the 
benefits he is seeking in full.

As to the determination that no more than a 20 percent 
evaluation is warranted prior to June 21, 2000, the Board 
reiterates that findings in the November 1999 VA audiological 
evaluation report establish bilateral hearing loss disability 
that is no more than 20 percent disabling.  Again, disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.  There were no indications the November 1999 
audiological evaluation produced test results which were 
invalid.  

For the reasons stated above, the Board finds an initial 
evaluation of 100 percent for bilateral hearing loss 
disability is warranted, effective June 21, 2000, and that 
the preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for bilateral hearing loss 
disability prior to June 21, 2000.  To the extent that the 
Board has determined that an increased evaluation is not 
warranted prior to June 21, 2000, the benefit-of-the-doubt 
rule is not for application in this case because the evidence 
is not evenly balanced as to this part of the veteran's 
claim.  See Gilbert, 1 Vet. App. at 55. 


	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than November 4, 1998, for the 
award of service connection for bilateral hearing loss 
disability is denied.

An initial evaluation of 100 percent for bilateral hearing 
loss disability is granted, effective June 21, 2000, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

An initial evaluation in excess of 20 percent for bilateral 
hearing loss disability prior to June 21, 2000, is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


